Case: 21-30590     Document: 00516260629         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 30, 2022
                                  No. 21-30590
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dondrea Joseph,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:20-CR-263-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Dondrea Joseph challenges the substantive reasonableness of the 37-
   month, within-guidelines sentence that was imposed following his guilty plea
   conviction of receiving a firearm while under indictment, 18 U.S.C. § 922(n).
   According to Joseph, the district court “failed to give significant weight to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30590      Document: 00516260629          Page: 2    Date Filed: 03/30/2022




                                    No. 21-30590


   Joseph’s personal history and characteristics, and his family situation and
   gave too much weight to the advisory guideline sentencing range.” In
   addition, Joseph contends that the district court failed to recognize that the
   presentence report had already accounted for the facts that the seized
   weapon had an extended magazine, was fully automatic, and was stolen.
   Because Joseph argued during sentencing for a sentence below the guidelines
   range, we review for abuse of discretion. See Holguin-Hernandez v. United
   States, 140 S. Ct. 762, 766-67 (2020).
          Nothing in the record reflects that the district court failed to account
   for a factor that should have received significant weight or that the district
   court gave “significant weight to an irrelevant or improper factor,” and the
   sentence does not represent a clear error of judgment in balancing the
   sentencing factors. See United States v. Hernandez, 876 F.3d 161, 166 (5th
   Cir. 2017).   The district court acknowledged Joseph’s arguments and
   evidence in mitigation, particularly in regard to his family situation, but also
   expressed concern regarding Joseph’s repeated criminal violations and the
   serious nature of the instant offense. The district court specifically rejected
   the Government’s request for an upward departure from the guidelines
   range, agreeing with Joseph that the presentence report appropriately
   accounted for the details of the offense.
          Joseph has failed to rebut the presumption that his within-guidelines
   sentence is reasonable. See Hernandez, 876 F.3d at 166-67. His arguments
   amount to a request for us to reweigh the sentencing factors and substitute
   our judgment for that of the district court, which we will not do. Id. at 167.
   The district court’s judgment is therefore AFFIRMED.




                                            2